DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
Where applicant acts as his or her own lexicographer to specifically define a term of a claim contrary to its ordinary meaning, the written description must clearly redefine the claim term and set forth the uncommon definition so as to put one reasonably skilled in the art on notice that the applicant intended to so redefine that claim term. Process Control Corp. v. HydReclaim Corp., 190 F.3d 1350, 1357, 52 USPQ2d 1029, 1033 (Fed. Cir. 1999). The term “cowl” in claim 6 is used by the claim to mean “an opening in the neck for receiving the wand,” while the accepted meaning is “a cover.” The term is indefinite because the specification does not clearly redefine the term. It is unclear whether applicant is using the term “cowl” to refer to the flange on the end of the neck or the opening in the neck. For the sake of examination, examiner has interpreted “cowl” to mean an opening in the neck.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
Claims 1-19 are rejected under 35 U.S.C. 103 as being unpatentable over Vander Baan (US20090083937) in view of Zahuranec et al (US20070157418) and in further view of Wegelin et al (US6591447), Arthey et al (US20110010889), Toole et al (US20140033469), Conrad et al (US20140283332), and Conrad (US20140237752).
Regarding claim 1, Vander Baan teaches a surface cleaning apparatus comprising: an alternate surface cleaning head (Fig. 1 element 12, Paragraph 0057), the alternate surface cleaning head comprising: a housing (Fig. 1 element 16, Paragraph 0058) including at least one suction conduit (Fig. 3D element 36, Paragraph 0058) having at least one dirty air inlet (Fig. 3D element 56, Paragraph 0061); and a cleaning element support structure suspended below the housing and floating relative to the housing and suction conduit, the cleaning element support structure being configured to support a cleaning element (Fig. 2C combination of elements 90 and 110, Paragraph 0058). Vander Baan fails to teach a main cleaning head including a dirty air inlet as well as the alternate surface cleaning head being configured to replace the main cleaning head. Zahuranec et al teaches a main cleaning head (Fig. 1 element 12) including a dirty air inlet (Paragraph 0023 indicates that dirt travels through the main cleaning head (12) and therefore the main cleaning head (12) must have a dirty air inlet). Zuahuranec et al also teaches that an alternate surface cleaning head configured to replace the main cleaning head (Fig. 1 elements 12 and 14, Paragraph 0014). It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have a main cleaning head with a dirty air inlet which can be replaced with the alternate surface cleaning head because having multiple heads allows for access to different areas.
	Regarding claim 2, Vander Baan teaches the surface cleaning apparatus of claim 1, further comprising: an upright section connectable to the alternate surface cleaning head (Fig. 1 element 14, Paragraph 0057), the upright section being movable between a storage position and a rearward in-use position (Paragraph 0057), when mounted to each of the main cleaning head and the alternate surface 
Regarding claim 3, Vander Baan fails to teach the alternate surface cleaning head further comprises a neck pivotably connected to the housing. Conrad et al teaches the alternate surface cleaning head further comprises a neck pivotably connected to the housing (Fig. 11 element 104, Paragraph 0080). It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to add a neck pivotally connected to the housing because Conrad et al teaches that the pivoting neck allows the vacuum to pivot between a storage and in-use mode.
Regarding claim 4, Vander Baan fails to teach the neck includes at least one mounting mechanism for mounting to the upright section. Conrad et al teaches the neck includes at least one mounting mechanism for mounting to the upright section (Fig. 11 element 1174a, Paragraph 0160). It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to include at least one mounting mechanism on the neck for mounting to the upright section because Conrad et al. teaches that the wings used for the mounting mechanism stabilizes the upright section from rotating and could also help prevent tipping of the upright section.

Regarding claim 6, Vander Baan fails to teach the first mounting mechanism includes a cowl at an end of the neck to receive the wand and the second mounting mechanism includes wings laterally extending from the neck to receive the canister. Conrad et al teaches the first mounting mechanism includes a cowl at an end of the neck to receive the wand (Fig. 11, Paragraph 0117-0118) and the second mounting mechanism includes wings laterally extending from the neck to receive the canister(Fig. 11 element 1174a, Paragraph 0160). It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to include these features because Conrad et al teaches that the connection between the wand and the neck provides stability to the wand and that the wings stabilize the upright section from rotating and could also help prevent tipping of the upright section.

Regarding claim 8, Vander Baan teaches the alternate surface cleaning head further comprises at least one wheel coupled to the housing (Fig. 6A element 30), wherein the at least one wheel is configured to contact a surface being cleaned (Paragraph 0059; the wheels facilitating movement implies that the wheels are making contact with the surface being cleaned), and wherein the cleaning element support structure is located between the at least one dirty air inlet and the at least one wheel (Fig. 6A). Vander Baan fails to teach the at least one suction conduit is configured to contact a surface being cleaned. Toole et al teaches the at least one suction conduit is configured to contact a surface being cleaned (Fig. 3 element 32, Paragraph 0067). It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to make the at least one suction conduit configured to contact a surface being cleaned because Toole et al teaches that the suction conduit being in light physical contact with the floor improves the removal of dirt from crevices in the floor.

Regarding claim 10, Vander Baan teaches the first bias mechanism includes at least one spring (Fig. 2C element 89, Paragraph 0069).
Regarding claim 11, Vander Baan teaches the first bias mechanism includes at least a weighted material (Fig. 2C element 99; any element with mass can be considered a weighted material).
Regarding claim 12, Vander Baan teaches the first bias mechanism includes at least the weight of the support structure (Fig. 6A, the positioning of the support structure will also bias the support structure toward the cleaning surface).
Regarding claim 13, Vander Baan fails to teach a second bias mechanism configured to bias the at least one suction conduit toward a surface being cleaned. Wegelin et al teaches a second bias mechanism configured to bias the at least one suction conduit toward a surface being cleaned (Fig. 8 element 155, Column 7 lines 35-51). It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to include the second bias mechanism because Wegelin teaches that the second bias mechanism restores nozzle suction lost due to uneven carpet surfaces. 
Regarding claim 14, Vander Baan fails to teach the second bias mechanism is configured to bias the at least one suction conduit with a force greater than a force exerted by the first bias mechanism. Examiner considers this to be routine optimization because it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to balance the forces to optimize the cleaning ability of the surface cleaning apparatus.

Regarding claim 16, Vander Baan fails to teach at least one castellation disposed on a bottom of the at least one suction conduit. Arthey et al teaches at least one castellation disposed on a bottom of the at least one suction conduit (Paragraph 0094). ). It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to include at least one castellation on the bottom of the at least one suction conduit because Arthey et al teaches that the castellations allow for debris on a hardwood surface to be drawn into the suction cavity.
Regarding claim 17, Vander Baan fails to teach a plurality of bristles are disposed on the at least one castellation. Arthey et al teaches a plurality of bristles are disposed on the at least one castellation (Fig. 10 element 194, Paragraph 0094). It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to include a plurality of bristles on the at least one castellation because Arthey et al teaches that the bristles keep hardwood surfaces from being scratched.
Regarding claim 18, Vander Baan fails to teach at least one cleaning pad disposed on a bottom of the at least one suction conduit. Arthey et al teaches at least one cleaning pad disposed on a bottom of the at least one suction conduit (Fig. 2 element 60, Paragraph 0065). ). It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to 
Regarding claim 19, Vander Baan teaches a sliding coupling mechanism coupling the cleaning element support structure to the housing (Fig. 2C combination of elements 23 and 91, Paragraph 0069), the sliding coupling mechanism including at least one elongate element on at least one of the cleaning element support structure and the housing (Fig. 2C element 23, Paragraph 0069), the at least one elongate element slideably engaging an aperture on the other of the support structure and the housing (Fig. 2C element 91, Paragraph 0069).
Allowable Subject Matter
Claim 20 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  Regarding claim 20, the closest art of record, Vander Baan (US20090083937), does not teach, suggest, or make obvious in combination with the additional elements of each claim the following features: “the elongate element includes a stop at a distal end of the elongate element to maintain engagement between the support structure and the housing” as stated in claim 20.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CALEB A HOLIZNA whose telephone number is (571)272-5659. The examiner can normally be reached Monday - Friday 8:00-4:30.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Hail can be reached on 571-272-4485. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/C.A.H./Examiner, Art Unit 3723                                                                                                                                                                                                        


/JOSEPH J HAIL/Supervisory Patent Examiner, Art Unit 3723